DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Screen Capture Integration System and Integration Method.

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit”, “storage unit”, “generation unit”, “output unit” in claims 1 and 8, “authority management unit” in claim 3, “system management unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “each piece of user information”. However, “user information” has not previously been introduced. This antecedent ambiguity renders the scope of the claim indefinite.




Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Yaghi et al. (US Patent Application Publication 2015/0003595), referred to as Yaghi herein.
Nickell et al. (US Patent Application Publication 2007/0015118), referred to as Nickell herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaghi.

Regarding claim 1, Yaghi discloses an integration system to which are connected a plurality of GUI (Graphical User Interface) products as application programs comprising a GUI, comprising: an acquisition unit which acquires a screen capture of each of the plurality of GUI products according to condition information indicating a condition of acquiring the screen capture of the GUI product for each of the plurality of GUI products (Yaghi, Abstract, ¶0231-¶0234 – obtaining screen captures including software interfaces. ¶0224 – periodicity of the data capture is a manageable parameter. Fig. 6F with ¶0036-¶0037, ¶0043, ¶0208, ¶0414 – configurable frequency for screen capture. ¶0047, ¶0386-¶0389 – CPU executing instructions stored in hardware memory. This element is interpreted under 35 U.S.C. 112(f) as the hardware processor described in Applicant’s Specification ¶0050);
a storage unit which stores the screen captures acquired by the acquisition unit; a generation unit which generates an integrated screen on which are arranged the screen captures stored in the storage unit according to the screen configuration information indicating a screen configuration of the integrated screen regarding the plurality of GUI products; and an output unit which outputs the integrated screen generated by the generation unit (Yaghi, Figs. 3L, 3O with ¶0111, ¶0114 – timeline of selectable screen captures for an employee’s desktop GUI view. See also Fig. 6A-6D, 9A with ¶0123-¶0126 – browsable periodic screen captures. Fig. 1K with ¶0037-¶0040, ¶0207, ¶0266 – storage system for storing captured data. This element is interpreted under 35 U.S.C. 112(f) as the hardware memory described in Applicant’s Specification ¶0049-¶0050).

Regarding claim 2, Yaghi discloses the elements of claim 1 above, and further discloses wherein: the screen configuration information is provided for each piece of user information of a user using the integration system; and when the generation unit receives, from a client terminal, the user information of the user requesting to browse the integrated screen, the generation unit generates the integrated screen on which are arranged the screen captures stored in the storage unit according to the screen configuration information corresponding to the received user information (Yaghi, ¶0059-¶0061, ¶0445, ¶0447 – user information including authorization credentials is required to access the integrated screen).

Regarding claim 3, Yaghi discloses the elements of claim 1 above, and further discloses an authority management unit which manages authority information indicating an authority of the user by associating the authority information with user information of the user using the integration system, wherein: the screen configuration information is provided for each piece of authority information indicating an authority of the user using the integration system; and when the generation unit receives, from a client terminal, the user information of the user requesting to browse the integrated screen, the generation unit acquires the authority information of the user via the authority management unit, and generates the integrated screen on which are arranged the screen captures stored in the storage unit according to the screen configuration information corresponding to the acquired authority information (Yaghi, ¶0059, ¶0060-¶0061, ¶0445, ¶0447 – user information including authorization credentials is required to access the integrated screen. This element is interpreted under 35 U.S.C. 112(f) as the hardware processor described in Applicant’s Specification ¶0050).

Regarding claim 4, Yaghi discloses the elements of claim 1 above, and further discloses wherein: each of the plurality of GUI products monitors items to be monitored of a predetermined system; the integration system further comprises a system management unit which manages status information indicating a status of the predetermined system; the screen configuration information is provided for each piece of status information indicating the status of the predetermined system; and the generation unit generates the integrated screen on which are arranged the screen captures stored in the storage unit according to the screen configuration information corresponding to the status information being managed by the system management unit (Yaghi, Fig. 2F with ¶0099, ¶0430 – tracking of status information. Fig. 3L, 3M with ¶0073, ¶0111-¶0112 and ¶0284-¶0285 and Fig. 3R with ¶0117, ¶0290, ¶0328-¶0329, ¶0460 – screen capture information is linked with monitored status information such as call status, call keywords, webcam status, coaching notes, time on task, and task disposition such as sale/no-sale. See also Figs. 10B-10C with ¶0482-¶0483. This element is interpreted under 35 U.S.C. 112(f) as the hardware processor described in Applicant’s Specification ¶0050).

Regarding claim 5, Yaghi discloses the elements of claim 1 above, and further discloses wherein: when the generation unit receives, from a client terminal, designated time information indicating a time designated in the client terminal, the generation unit generates the integrated screen on which are arranged the screen captures corresponding to the received designated time information among the screen captures stored in the storage unit (Yaghi, Figs. 3L, 3O with ¶0111, ¶0114 – timeline of selectable screen captures for an employee’s desktop GUI view includes the date and time. See also Fig. 6A-6D, 9A with ¶0123-¶0126 – browsable periodic screen captures includes date and time).

Regarding claim 6, Yaghi discloses the elements of claim 1 above, and further discloses wherein: each of the plurality of GUI products monitors items to be monitored of a predetermined system; the integration system further comprises a system management unit which manages monitoring information in which, when an event which occurs in the predetermined system, contents of the event and a time that the event occurred are associated (Yaghi, Fig. 2F with ¶0099, ¶0430 – tracking of status information. Fig. 3L, 3M with ¶0073, ¶0111-¶0112 and ¶0284-¶0285 and Fig. 3R with ¶0117, ¶0290, ¶0328-¶0329, ¶0460 – screen capture information is linked with monitored status information such as call status, call keywords, webcam status, coaching notes, time on task, and task disposition such as sale/no-sale. See also Figs. 10B-10C with ¶0482-¶0483);
and in cases where an event occurs in the predetermined system, when monitoring information being managed by the system management unit is displayed on the client terminal and the generation unit receives, from a client terminal, selection time information indicating a time that was selected as a time that a same event as the event occurred in the client terminal, the generation unit generates the integrated screen on which are arranged the screen captures corresponding to the received selection time information among the screen captures stored in the storage unit (Yaghi, Figs. 10B-10C with ¶0482-¶0484 – users can filter according to event information and select information about particular times that a certain event occurs. See also ¶0361, ¶0432 – sorting by common event for selection. See also Figs. 3L, 3O with ¶0111, ¶0114 – timeline of selectable screen captures for an employee’s desktop GUI view includes the date and time. See also Fig. 6A-6D, 9A with ¶0123-¶0126 – browsable periodic screen captures includes date and time).

Regarding claim 8, an integration method in an integration system to which are connected a plurality of GUI (Graphical User Interface) products as application programs comprising a GUI, comprising: a step of an acquisition unit acquiring a screen capture of each of the plurality of GUI products according to condition information indicating a condition of acquiring the screen capture of the GUI product for each of the plurality of GUI products (Yaghi, Abstract, ¶0231-¶0234 – obtaining screen captures including software interfaces. ¶0224 – periodicity of the data capture is a manageable parameter. Fig. 6F with ¶0036-¶0037, ¶0043, ¶0208, ¶0414 – configurable frequency for screen capture. ¶0047, ¶0386-¶0389 – CPU executing instructions stored in hardware memory. This element is interpreted under 35 U.S.C. 112(f) as the hardware processor described in Applicant’s Specification ¶0050);
a step of a storage unit storing the screen captures acquired by the acquisition unit; a step of a generation unit generating an integrated screen on which are arranged the screen captures stored in the storage unit according to the screen configuration information indicating a screen configuration of the integrated screen regarding the plurality of GUI products; and a step of an output unit outputting the integrated screen generated by the generation unit (Yaghi, Figs. 3L, 3O with ¶0111, ¶0114 – timeline of selectable screen captures for an employee’s desktop GUI view. See also Fig. 6A-6D, 9A with ¶0123-¶0126 – browsable periodic screen captures. Fig. 1K with ¶0037-¶0040, ¶0207, ¶0266 – storage system for storing captured data. This element is interpreted under 35 U.S.C. 112(f) as the hardware memory described in Applicant’s Specification ¶0049-¶0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaghi in view of Nickell.


Regarding claim 7, Yaghi discloses the elements of claim 1 above, and further discloses wherein: the condition information includes acquisition condition information indicating a frequency that the acquisition unit acquires a screen capture from each of the plurality of GUI products, and 
the acquisition unit acquires a screen capture of the overall screen display for each of the plurality of GUI products according to the acquisition condition information; the storage unit stores the screen captures acquired by the acquisition unit (Yaghi, Figs. 3L, 3O with ¶0111, ¶0114 – timeline of selectable screen captures for an employee’s desktop GUI view. See also Fig. 6A-6D, 9A with ¶0123-¶0126 – browsable periodic screen captures. Fig. 1K with ¶0037-¶0040, ¶0207, ¶0266 – storage system for storing captured data); and
the generation unit identifies the 
However, Yaghi appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Nickell discloses screen capturing (Nickell, Abstract), including
cutout condition information indicating an area in which the screen is to be cut out from the screen capture (Nickell, ¶0060, ¶0074-¶0075, Fig. 15 with ¶0081, Fig. 24-27 with ¶0090, and Fig. 4 with ¶0107-¶0109 – automatic and manual cropping of screen shot images).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the screenshots of Yaghi to include cropping information based on the teachings of Nickell. The motivation for doing so would have been emphasizing and drawing focus to important areas by removing or deemphasizing unimportant areas such as the desktop background (Nickell, ¶0074-¶0075).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are at least relevant as indicated in the corresponding summary.
Bently et al. (US Patent Application Publication 2014/0253671) – browsable application screenshot history.
Dutta et al. (US Patent Application Publication 2002/0161794) – application screenshot history.
Mathur et al. (US Patent Application Publication 2021/0072880) – application screenshot cropping.
Geller et al. (US Patent Application Publication 2014/0344880) – application screenshot cropping.
Bakeklo et al. (US Patent Application Publication 2009/0287962) – application event screenshot information including overlaid diagnostics for detected application events.
Bank et al. (US Patent Application Publication 2012/0144286) – identifying application events in recording application screenshots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175